[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT U.S.                        FILED
                                                                           COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                            MAR 12 2001
                                                                          THOMAS K. KAHN
                                         No. 00-10658                          CLERK



                         D. C. Docket No. 98-00004-CV-3-LAC


MEMBERS FIRST FEDERAL CREDIT
UNION, LOUISVILLE, KY,

                                                            Plaintiff-Appellant,
                                                            Cross-Appellee,

                                             Versus

MEMBERS FIRST CREDIT UNION OF
FLORIDA,

                                                            Defendant-Appellee,
                                                            Cross-Appellant.



                      Appeals from the United States District Court
                          for the Northern District of Florida

                                      (March 12, 2001)


Before TJOFLAT, BARKETT and POLITZ*, Circuit Judges.
___________________________________________
*Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.
PER CURIAM:

      Members First Federal Credit Union (“MFFCU”) appeals the district court’s

denial of its motion for attorney’s fees; Members First Credit Union of Florida

(“MFCUF”) cross-appeals the district court’s (1) denial of its motion to modify

injunction and (2) award of costs and attorney’s fees incurred by MFFCU in opposing

MFCUF’s motion to modify injunction. We find no merit in the cross-appeal and

accordingly affirm. See 11th Cir. R. 36-1. We find merit, however, in MFFCU’s

appeal.

      The district court denied MFFCU’s motion for attorney’s fees on the ground

that the motion was not filed within 30 days of the entry of judgment as required by

N.D. Fla. R. 54.1. Judgment was entered on September 30, 1999. On October 12,

1999, MFFCU moved the court pursuant to Fed. R. Civ. P. 59 to alter or amend the

judgment. The court denied the motion on November 10, 1999, and MFFCU filed its

motion for attorney’s fees 13 days later.

      Fed. R. Civ. P. 54 (d)(2)(B) states that “[u]nless otherwise provided by statute

or order of the court, [a motion for attorney’s fees] must be filed and served no later

than 14 days after entry of judgment.” Fed. R. Civ. P. 83 authorizes the district courts

to adopt local rules governing practice and procedure; included within such

authorization are rules “establishing timeliness standards for the filing of claims for


                                            2
attorney’s fees.” Zaklama, M.D. v. Mount Sinai Med. Ctr., 906 F.2d 645, 647 (11th

Cir. 1990), quoting White v. New Hampshire Dept. of Employment Sec., 455 U.S.

445, 454, 102 S. Ct. 1162, 1168, 71 L. Ed. 2d 325 (1982). Drawing on this authority,

the United States District Court for the Northern District of Florida adopted a rule

providing that “a motion for award of attorney’s fees . . . shall be filed and served

within the time specified in the scheduling order. . . .” N.D. Fla. R. 54.1. The

scheduling order in the instant case allowed a motion for attorney’s fees to be filed

“within 30 days after judgment.”

      A timely Rule 59 motion to alter or amend judgment operates to suspend the

finality of the district court’s judgment “pending the court’s further determination

whether the judgment should be modified so as to alter its adjudication of the rights

of the parties.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 267, 98 S. Ct. 556, 54

L. Ed. 2d 521 (1978), quoting Dep’t of Banking v. Pink, 317 U.S. 264, 266, 63 S. Ct.

233, 234, 87 L. Ed. 254 (1942). Because the finality of a judgment is effectively

postponed by the timely filing of a motion under Rule 59, we conclude that MFFCU’s

motion, filed within 30 days of the entry of final judgment as permitted by N.D. Fla.

R. 54.1, was timely. The district court therefore erred in rejecting the motion as

untimely. We consequently vacate its ruling and remand the case with the instruction




                                          3
that the court consider the motion on its merits. We of course intimate no view as to

the outcome the court should reach.

      AFFIRMED, in part, VACATED, in part, and REMANDED.




                                         4